DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “wherein each of the first pair of major grooves has a greater groove width at a base thereof than at an opening thereof” in lines 6-7. However, when read in light of the specification, specifically Fig. 5 and paragraph [0022], it appears applicant intends to claim that each of the first pair of major grooves has a groove width at the base thereof being less than a groove width at an opening thereof. Thus, this conflict renders the claim indefinite. For examination purposes, “wherein each of the first pair of major grooves has a greater groove width at a base thereof than at an opening thereof” in lines 6-7 of claim 8 will be read as “wherein each of the first pair of major grooves has a groove width at the base thereof being less than a groove width at an opening thereof.” Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US 2008/0099115) (of record) in view of Tamura (JP 2011245903 with English Machine Translation) (of record). 
Regarding claim 1, Ohara discloses a pneumatic tire (title) comprising: a first rib (13) that is partitioned by a first pair of major grooves (11) and that extends in a tire circumferential direction in parallel fashion with respect to a tire equator (C) (see Fig. 1); a second rib (14b) that is partitioned by a second pair of major grooves (11 and 12), that extends in the tire circumferential direction, and that is adjacent, to a first side (left side, Fig. 1) in a tire width direction, to the first rib (13) (see Fig. 1); and a third rib (14a) that is partitioned by a third pair of major grooves (11 and 12), that extends in the tire circumferential direction, and that is adjacent, to a second side (right side, Fig. 1) in the tire width direction, to the first rib (13) (see Fig. 1); wherein the first rib (13) has, at a 
Tamura teaches a similar pneumatic tire (title) comprising: a first rib (31e) that is partitioned by a first pair of major grooves (32c and 32d) and that extends in a tire circumferential direction in parallel fashion with respect to a tire equator (CL) (see Fig. 2); a second rib (31c) that is portioned by a second pair of major grooves (32a and 32c), that extends in the tire circumferential direction (see Fig. 2); and a third rib (31d) that is portioned by a third pair of major grooves (32d and 32b), that extends in the tire circumferential direction (see Fig. 2). Tamura further teaches that the first rib (31e), the second rib (31c), and the third rib (31d) each have, at a central portion in the tire width direction of the respective rib, at least one closed sipe (41) that terminates within the respective rib (see Fig. 2; [0020]); wherein the at least one closed sipe (41) located in the second rib (31c) and the at least one closed sipe (41) located in the third rib (31d) are inclined in mutually similar fashion with respect to the tire width direction (see Fig. 2; [0020]); wherein the at least one closed sipe (41) located in the first rib (31e) is inclined in opposite fashion with respect to the tire width direction as the at least one closed sipe (41) located in the second rib (31c) and the at least one closed sipe (41) located in the third rib (31d) with respect to the tire width direction (see Fig. 2; [0020]). Tamura further teaches that this configuration has improved uneven wear resistance and traction ([0014]; [0006]; [0003]). 

Regarding claim 2, modified Ohara discloses all of the limitations as set forth above for claim 1. Modified Ohara further discloses that a ratio (L/H) of the length (L) of each of the closed sipes (21, 22, and 23) in the circumferential direction of the tire to the lateral length (H) is preferably in a range of 1 to 2 ([0040]), overlapping with the claimed range that the length in the tire circumferential direction of each of the closed sipes is not less than 1.5 times the length in the tire width direction. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US 2008/0099115) (of record) in view of Tamura (JP 2011245903 with English Machine Translation) (of record) as applied to claim 1 above, and further in view of Shibano (US 2010/0200138) (of record). 
Regarding claim 3, modified Ohara discloses all of the limitations as set forth above for claim 1. Modified Ohara fails to disclose, however, that the second rib (Ohara: 14b) has at least one pair of second slits that extend in the tire circumferential direction and that open into the second pair of major grooves (Ohara: 11 and 12), the at least one second closed sipes (Ohara: 23) being arranged in interposed fashion between the at 
Shibano teaches a similar pneumatic tire ([0001]) comprising: a first rib (4a) that is partitioned by a first pair of major grooves (3a) and that extends in a tire circumferential direction in parallel fashion with respect to a tire equator (C) (see Fig. 1); a second rib (4b; left side of 4a) that is portioned by a second pair of major grooves (3a and 3b), that extends in the tire circumferential direction (see Fig. 1); and a third rib (4b; right side of 4a) that is portioned by a third pair of major grooves (3a and 3b), that extends in the tire circumferential direction (see Fig. 1). Shibano further teaches that the first rib (4a) has, at a central position in the tire width direction of the first rib (4a), a sipe (10) (see Fig. 1), and that the second rib (4b), and the third rib (4b) each have, at a central portion in the tire width direction of the respective rib, at least one closed sipe (6) that terminates within the respective rib (see Fig. 1; [0043]-[0044]). Shibano further teaches that the second rib (4b) and the third rib (4b) each have at least one pair of slits (8) that extend in the tire circumferential direction and that open into the second and third pair of major grooves (3a and 3b) (see Fig. 1; [0069]), the at least one second closed sipe (6) and the at least one third closed sipe (6) being arranged in interposed fashion between the at least one pair of slits (8) on the respective rib (see Fig. 1). Shibano further teaches that the presence of these slits (8) can decrease the rigidity of the ribs on which they are located which can reduce uneven wear ([0069]). 

Regarding claim 4, modified Ohara discloses all of the limitations as set forth above for claim 3. Modified Ohara fails to explicitly disclose a relationship between the length in the circumferential direction of the slits (Shibano: 8) and the length in the tire width direction of the slits (Shibano: 8) located on the second rib (Ohara: 14b) and the third rib (Ohara: 14a). 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the length in the tire circumferential direction and the length in the tire width direction of the slits (Shibano: 8). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Shibano, one of ordinary skill in the art would have found that a length in the tire circumferential direction of each of the slits (Shibano: 8) located on the second rib (Ohara: 14b) and the third rib (Ohara: 14a) is about 0.95 times a length in the tire width direction of each of the slits (Shibano: 8), thus suggesting the claimed range of from 0.8 to 1.2 in claim 4. 
Regarding claim 5, modified Ohara discloses all of the limitations as set forth above for claim 3. Shibano teaches that as seen when projected onto an equatorial plane, at least one of the second slits (Shibano: 8) and at least one of the third slits 

    PNG
    media_image1.png
    324
    990
    media_image1.png
    Greyscale

Modified Figure 1, Shibano
	Regarding claim 6, modified Ohara discloses all of the limitations as set forth above for claim 5. Shibano teaches that the at least one first sipe (Shibano: 10) lies entirely within the at least one overlapping region (see Modified Figure 1 above), thus suggesting the claim limitations in claim 6. Because modified Ohara includes the teachings from Shibano regarding the second and third slits and the at least one overlapping region, it would have been obvious to one having ordinary skill in the art to have incorporated the second and third slits and the at least one overlapping region 
	Regarding claim 7, modified Ohara discloses all of the limitations as set forth above for claim 5. Modified Ohara fails to explicitly disclose a relationship between the length in the tire circumferential direction of the at least one overlapping region (see Modified Figure 1 above) and the length in the tire circumferential direction of the at least one second slit (Shibano: 8) and of the at least one third slit (Shibano: 8) that appear to mutually overlap as seen when projected onto the equatorial plane. 
	One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship the length in the tire circumferential direction of the at least one overlapping region (see Modified Figure 1 above) and the length in the tire circumferential direction of the at least one second slit (Shibano: 8) and of the at least one third slit (Shibano: 8) that appear to mutually overlap as seen when projected onto the equatorial plane. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Shibano, one of ordinary skill in the art would have found that a length in the tire circumferential direction of the at least one overlapping region (see Modified Figure 1 above) is about 80% of a length in the tire circumferential direction of the at least one second slit (Shibano: 8) and of the at least third slit (Shibano: 8) that appear to mutually overlap as seen when projected onto the equatorial plane, thus suggesting the claimed range of not less than 40% but not greater than 80% in claim 7. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US 2008/0099115) (of record) in view of Tamura (JP 2011245903 with English Machine Translation) (of record) as applied to claim 1 above, and further in view of Tanaka et al. (US 2015/0343849) (of record) (Tanaka). 
Regarding claim 8, modified Ohara discloses all of the limitations as set forth above for claim 1. Modified Ohara further discloses that the first pair of major grooves (Ohara: 11) respectively extend in zigzag fashion in the tire circumferential direction such that at least one groove wall of the first pair of major grooves has at least one convex groove wall portion (Ohara: 33) and at least one concave groove wall portion (Ohara: see Fig. 1; [0051]); wherein each of the first pair of major grooves (Ohara: 11) has a groove width at a base thereof being less than a groove width at an opening thereof (Ohara: see Fig. 2). Ohara fails to disclose, however, that at least one shelf portion protrudes from the groove base at the at least one concave groove wall portion. 
Tanaka teaches a similar pneumatic tire (title) comprising: a pair of major grooves (3) that extend in zigzag fashion in the tire circumferential direction such that at least one groove wall of the pair of major grooves (3) has at least one convex groove wall portion and at least one concave groove wall portion (see Fig. 1; [0044]). Tanaka further teaches that at least one shelf portion (20) protrudes from a groove base (8) at the at least one concave portion (see Fig. 1; [0063]-[0064]). Tanaka further teaches that this shelf portion (20) helps prevent stone-biting ([0065]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first pair of major grooves disclosed by modified Ohara to include the shelf portion taught by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749